Petition for Writ of Mandamus Dismissed and Opinion filed December 15, 2016.




                                          In The

                         Fourteenth Court of Appeals

                                    NO. 14-16-00950-CR



                     IN RE STANLEY EUGENE CLARK, Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   122nd District Court
                                Galveston County, Texas
                            Trial Court Cause No. 03CR0841

                             MEMORANDUM OPINION

      On November 28, 2016, relator Stanley Eugene Clark filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R.
App. P. 52. In the petition, relator asks this court to compel the Honorable John Ellisor,
presiding judge of the 122nd District Court of Galveston County, to grant relator’s motion
to appoint counsel for the preparation and filing of an application for writ of habeas corpus
as provided for by Article 11.074 of the Code of Criminal Procedure.
      On October 7, 2016, the trial court signed an order denying relator’s request to
appoint counsel under article 11.074.

      Relator’s conviction for the felony of aggravated sexual assault of a child was
affirmed. See Clark v. State, No. 13–05–713–CR, 2006 WL 1844791, at *1 (Tex. App.—
Corpus Christi July 6, 2006, pet. ref’d).

      Because relator’s petition involves a final post-conviction felony proceeding, it is
governed by Article 11.07 of the Texas Code of Criminal Procedure. Only the Court of
Criminal Appeals has jurisdiction in final post-conviction felony proceedings. Tex. Code
Crim. Proc. Ann. art. 11.07; Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d
115, 117 (Tex. Crim. App. 2013); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243
(Tex .Crim. App. 1991) (orig. proceeding). “To complain about any action, or inaction, of
the convicting court, the applicant may seek mandamus relief from the Court of Criminal
Appeals. See Tex. Const. art. V, § 5. “We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under article 11.07.” In re Briscoe, 230
S.W.3d 196, 196–97 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding).

      Accordingly, we dismiss the relator’s petition for writ of mandamus for lack of
jurisdiction.


                                            PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).

                                             2